Citation Nr: 0819704	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  04-04 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss, on appeal from an initial grant of 
service connection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to 
August 1968, when he retired after twenty years of honorable 
service in the US Air Force.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of July 2003 and 
February 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO), located in Indianapolis, Indiana.  
Those decisions denied service connection for bilateral 
shoulder and hip disabilities and left carpal tunnel 
syndrome.  The actions also granted service connection for 
bilateral hearing loss.  The veteran has disagreed with the 
denials of service connection and he has expressed 
disagreement with the disability rating that has been 
assigned to his bilateral hearing loss disorder.  

The veteran was afforded personal hearings before an RO 
Hearing Officer in November 2004 and March 2005.  Transcripts 
of those hearings were prepared and have been included in the 
claims folder for review.  The record further indicates that 
the veteran failed to report for a personal hearing before 
the RO in January 2007.  

Following a review of the record, the Board issued a 
Decision/Remand in July 2007.  The Decision portion of that 
action addressed the issues of service connection for left 
carpal tunnel syndrome and a bilateral hip disability.  The 
issues of entitlement to service connection for disabilities 
of the left and right shoulder, along with entitlement to an 
increased initial evaluation for bilateral hearing loss, were 
covered in the Remand portion of the action.  These claims 
have since been returned to the Board for further review by 
this body.

According to the evidence on file, a Motion to Advance on the 
Docket (AOD) was granted by the Board, due to good or 
sufficient case shown, in accordance with he provisions of 38 
U.S.C.A. § 7107 (West 2002 & Supp. 2007) and 38 C.F.R. 
§ 20.900(c) (2007).

Following a review of the claims folder, the issues of 
entitlement to service connection for disabilities of the 
right and left shoulders will once again be remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The veteran need not take any action until he is 
notified by the AMC.  


FINDINGS OF FACT

1.  VA has fulfilled its duties to notify and assist the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  Prior to August 2007, the veteran's hearing level was 
measured as no worse than Level VI hearing in the right ear 
and Level V hearing in the left ear.  

3.  The most recent VA examination showed that the veteran 
had Level VI hearing in the right ear and Level VI hearing in 
the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for bilateral hearing loss, prior to August 2, 2007, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.85, 4.104, Diagnostic 
Code 6100 (2007).

2.  The criteria for an evaluation of 30 percent, but no 
great, for bilateral hearing loss, from August 2, 2007, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.85, 4.104, Diagnostic 
Code 6100 [Table VII] (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has come before VA asking that a rating in excess 
of 20 percent be assigned for his bilateral hearing loss.  
The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of letters sent to 
the veteran from the AOJ in January 2003, February 2004, June 
2004, December 2005, April 206, and December 2006 before (and 
after) the issuance of the initial AOJ decision.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim for an increased evaluation and of 
his, and VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, VA sent the appellant notice 
of the VCAA, which spelled out the requirements of the VCAA 
and what VA would do to assist the appellant.  VA informed 
the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to 
ensure that VA received the records.  The appellant was told 
that he should inform VA of any additional records or 
evidence necessary for his claim.  The Board has fulfilled 
its duty to assist.  In this instance, VA obtained the 
veteran's available medical treatment records and those other 
records that VA was made aware thereof.  As such, VA obtained 
those records and they have been included in the claims 
folder, available for review.

The Board has also considered whether a VA medical 
examination or opinion should be obtained.  See 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  
The record indicates that the veteran did undergo VA medical 
examinations in 2003, 2004, and 2007, and the results of 
those examinations have been included in the claims folder 
for review.  The Board finds that VA has met its duty to 
assist the veteran in obtaining a medical examination of the 
veteran.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before RO hearing officers.  The 
veteran was scheduled for a RO hearing in January 2007, but 
he failed to report for that hearing.  He did however provide 
testimony before RO Hearing Officers and the transcripts from 
those hearings have been included in the claims folder for 
the Board's review.  The appellant was given notice that VA 
would help him obtain evidence but that it was up to the 
appellant to inform VA of that evidence.  During the course 
of this appeal, the appellant and his representative have 
proffered documents and statements in support of the 
veteran's claim.  It seems clear that the VA has given the 
appellant every opportunity to express his opinions with 
respect to the issue now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with Dingess-
type notice via a letter sent to him by the RO in March 2006.  
This letter specifically discussed the contents of Dingess 
and how the Dingess case could affect the veteran's case.  
Because this notice has been provided, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, there is no error.  
Here, the appellant is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the appellant under the 
VCAA.  In essence, the appellant in this case has been 
notified as to the laws and regulations governing increased 
ratings claims.  He has been advised of the evidence 
considered in connection with his appeal and what information 
VA and the appellant would provide.  He has been told what VA 
would do to assist him with his claim and VA has obtained all 
documents it has notice thereof that would assist in the 
adjudication of the appellant's claim.  Thus, the Board finds 
that there has been no prejudice to the appellant that would 
warrant further notification or development.  As such, the 
appellant's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2007) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2007) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2007).  With respect to the issue before the 
Board, the appeal does stem from the veteran's disagreement 
with an evaluation assigned in connection with the original 
grant of service connection, and the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).

As reported, the veteran has asked that his bilateral hearing 
loss disability should be assigned an evaluation in excess of 
20 percent.  For references purposes, on the authorized VA 
audiological evaluation, performed in March 2003, pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
55
70
70
LEFT

35
50
65
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 88 percent in the left ear.  The 
average pure tone thresholds, in decibels, for the right ear 
was 56 and for the left ear was 54.

On the authorized VA audiological evaluation in December 
2004, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

55
70
85
85
LEFT

55
60
70
80

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 84 percent in the left ear.  The 
average pure tone thresholds, in decibels, for the right ear 
was 74 and for the left ear was 66.

Another VA audiological examination was performed in August 
2007.  Pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

65
70
80
85
LEFT

60
70
75
80

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 76 percent in the left ear.  The 
average pure tone thresholds, in decibels, for the right ear 
was 75 and for the left ear was 71.

"Puretone threshold average," as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases (including those in § 4.86) to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  38 C.F.R. § 4.85(d).

To evaluate the degree of disability from defective hearing, 
the VA Schedule for Rating Disabilities (Rating Schedule) 
establishes eleven auditory acuity levels from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85 and 4.87, Diagnostic Code 6100; 
Table VI (2007); 38 C.F.R. § 4.85(b) and (e) (2007).  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect.  38 C.F.R. § 
4.85(e) (2007).  Table VII was amended in that hearing loss 
is now rated under a single code, that of Diagnostic Code 
6100, regardless of the percentage of disability.  See 64 
Fed. Reg. 25204 (May 11, 1999).

Applying the above test results to Table VI of the Rating 
Schedule, the veteran's hearing loss results are as follows:

Date
Right Ear Roman 
Numeral Designation
Left Ear Roman 
Numeral Designation
March 2003
I
II
December 2004
V
III
August 2007
VI
IV

When the formula in Table VII for determining the disability 
evaluation is applied to these numeric designations, the 
results are as follows:

        March 2003		0 percent
        December 2004	10 percent
        August 2007		20 percent

38 C.F.R. § 4.85, Table VII (2007).

The regulations also provide for evaluating veterans with 
certain patterns of hearing impairment that cannot always be 
accurately assessed under 38 C.F.R. § 4.85 (2007) because the 
speech discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  The first provision, 
that of 38 C.F.R. § 4.86(a) (2007), indicates that if pure 
tone thresholds at each of the four frequencies of 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision corrects for the fact 
that with a 55-decibel threshold level (the level at which 
speech becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.  Because the veteran does have, at least from 
December 2004 onward, frequencies measured at 55 decibels or 
greater, this provision does apply.

Date
Right Ear Roman 
Numeral Designation
Left Ear Roman 
Numeral Designation
March 2003
N/A
N/A
December 2004
VI
V
August 2007
VI
VI

When the formula in Table VII for determining the disability 
evaluation is applied to these numeric designations, the 
results are as follows:

        March 2003		0 percent
        December 2004	20 percent
        August 2007		30 percent

38 C.F.R. § 4.85, Table VII (2007).

The second provision, that of 38 C.F.R. § 4.86(b) (2007), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  This provision does not apply because the veteran has 
not been measured to have hearing loss of 30 decibels or less 
at 1000 Hertz along with 70 decibels or more at 2000 Hertz.  
The amended regulations changed the title of Table VIa from 
"Average Puretone Decibel Loss" to "Numeric Designation of 
Hearing Impairment Based Only on Puretone Threshold 
Average."  See 64 Fed. Reg. 25202 (May 11, 1999).

The Board is certainly cognizant of the veteran's argument to 
the effect that his hearing loss should be assigned an 
evaluation in excess of 20 percent.  The Board is bound in 
its decisions by applicable provisions of law and 
regulations.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
19.5 (2007).  In addition, the Court has explained that the 
assignment of disability ratings for hearing impairment is 
derived from a mechanical application of the Rating Schedule 
to numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Because the veteran's hearing loss has increased in severity 
during the appellate period, a staged rating needs to be 
considered.  Fenderson, supra.  Prior to August 2, 2007, all 
of the competent evidence supports the conclusion that a 20 
percent rating was warranted.  Accordingly, a preponderance 
of the evidence is against an increased rating prior to 
August 2, 2007.  From August 2, 2007, the evidence supports 
the grant of a 30 percent evaluation.  Accordingly, a 30 
percent evaluation for service connected bilateral hearing 
loss is granted from August 2, 2007.

The outcome of this issue is determined by the audiology 
results, which, for the reasons stated above, do not warrant 
an evaluation greater than 20 percent for the bilateral 
hearing loss prior to August 2, 2007, and are against an 
evaluation greater than 30 percent thereafter.

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected hearing loss, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2007) are not met.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss, on appeal from an initial grant of 
service connection, prior August 2, 2007, is denied.  

Entitlement to a 30 percent evaluation for bilateral hearing 
loss, from August 2, 2007, is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  




REMAND

The veteran has claimed that as a result of his military 
service, he now suffers from a bilateral shoulder disability.  
He specifically says that during service, he had to lift and 
carry crates of ammunition that caused a strain on both 
shoulders.  He further contends that as a result of having to 
"shoulder" an M1 Garand rifle, additional stress was placed 
upon each shoulder.  The veteran believes that the stress of 
the rifle on his shoulders, along with the "near-constant" 
strain as a result of carrying around ammunition and other 
supplies, has resulted in his current bilateral shoulder 
disability.  

A review of the veteran's service treatment records show that 
the veteran did receive treatment for pain in the left 
shoulder in March 1964.  However, those same records indicate 
that within one week of receiving treatment, the veteran was 
returned to full duty.  From the end of March 1964 until the 
veteran retired from the Air Force in August 1968, the 
service treatment records are silent for any complaints of or 
findings indicative of a left shoulder disability.  

With respect to the right shoulder, there is a service 
treatment record from September 1952 indicating that the 
veteran received treatment for pain in the right shoulder.  
However, this is the only medical record showing complaints 
involving the right shoulder.  Between April 1952 to August 
1968, there are no indications that the veteran sought 
treatment for pain or other manifestations of a right 
shoulder disability.  

Of particular interest is the veteran's retirement physical 
which was performed in February 1968.  Prior to the exam, the 
veteran did not complain of any problems involving either 
shoulder.  Upon completion of the exam, the veteran was not 
diagnosed as suffering from a disability, disease, or 
disorder of either shoulder, to include arthritis.  

In August 2005, the veteran submitted a claim for benefits to 
VA with respect to his shoulders.  To support his claim, the 
veteran proffered his private medical treatment records 
including medical reports showing that the veteran had 
undergone surgical repair to both shoulders in 1995 and 1999.  
The veteran also underwent a VA orthopedic examination of the 
shoulders, in January 2006.

That examination along with the veteran's medical records was 
reviewed by the Board, and, in July 2007, the Board remanded 
the claim for the purpose of obtaining another examination.  
In essence, the Board found that the January 2006 examination 
was deficient and, as such, could not be used in determining 
whether the veteran's bilateral shoulder disabilities were 
related to his military service.  

Another VA Joint Exam was performed in July 2007.  The 
examiner noted that he had reviewed the veteran's service 
medical records along with his post-service medical records.  
Upon completion of the exam, the examiner wrote:

	. . . it is less likely as not that 
the bilateral shoulder conditions are 
related to his military service.  There 
are no medical records for diagnosis and 
treatment of his bilateral shoulder 
conditions. . . . The patient's bilateral 
shoulder conditions happened after his 
military service.

This examination is very similar to the examination report 
that was provided in January 2006.  The Board rejected the 
January 2006 examination because the examiner stated that the 
veteran had not been treated for shoulder complaints while in 
service.  As the Board has noted above, the veteran was, in 
fact, treated for bilateral shoulder pain in service.  

After reviewing the July 2007 report, the Board believes that 
the July 2007 examination is inadequate.  Written by the same 
examiner who examined the veteran in January 2006, the 2007 
report does not acknowledge the fact that the veteran did 
receive treatment for shoulder symptoms while in service.  
While it may be true that the symptoms were acute in nature, 
the examiner cannot blanketedly state that the veteran had no 
treatment when in actuality he did.  Such a statement calls 
into question the veracity of the opinion provided in the 
July 2007 examination report.  Therefore, the claim is once 
again remanded to the RO/AMC for the purpose of obtaining an 
opinion with respect to the veteran's claims.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  Copies of updated treatment records, 
covering the period from December 2006 to 
the present, should be obtained and added 
to the claims folder.

2.  The RO should arrange for the veteran 
to undergo another VA examination of his 
right and left shoulders.  This 
examination should be accomplished by a 
physician who has not previously 
evaluated the veteran, if possible.  This 
examination should be accomplished so 
that a determination may be made as to 
the etiology of any found right and left 
shoulder disability.

The claims file must be furnished to the 
examiner for review of pertinent 
documents therein in connection with the 
examination.  All necessary diagnostic 
tests should be completed and all 
pertinent symptomatology and findings 
should be reported in detail.

Based on a review of the claims file and 
the examination findings, the examiner is 
asked to state whether it is at least as 
likely as not (50 percent or greater 
likelihood) that either shoulder 
disorder, if any is diagnosed, is related 
to any in-service disease or injury or to 
his service in general or to a service-
connected disability.  If applicable, the 
examiner should specifically note why he 
or she does not believe that any current 
shoulder disabilities are related to the 
treatment the veteran received for both 
shoulders while he was in service.  Note:  
It is unacceptable for the examiner to 
state that the veteran had no complaints 
or treatment involving either shoulder 
while he was in service.  The examiner is 
requested to discuss his/her reasoning in 
detail.  If this matter cannot be 
medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
report.  Also, it is requested that the 
results of the examination be typed or 
otherwise recorded in a legible manner 
for review purposes.

3.  The AMC/RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  
38 C.F.R. § 4.2 (2007); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

The RO should review the claims folder and ensure that all of 
the foregoing development actions have been conducted and 
completed in full.  After the above requested action has been 
completed, the RO should readjudicate the appellant's claims.  
If the benefits sought on appeal remain denied, a 
supplemental statement of the case should be furnished to the 
appellant and his representative, and they should be afforded 
the appropriate period of time to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration.  No action is required of the veteran until he 
is contacted by the RO.  The purpose of this REMAND is to 
ensure due process and to obtain additional clarifying 
medical evidence.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


